UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6830



GARLAND ANDREW HORN,

                                              Plaintiff - Appellant,

          versus


SHERRY WILSON, Chief Resident Nurse; MR. OBER,
Doctor; MR. SHEETS, Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00328-GBL)


Submitted:   November 20, 2007           Decided:   November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garland Andrew Horn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Garland Andrew Horn appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Horn v.

Wilson, No. 1:07-cv-00328-GBL (E.D. Va. filed May 3, 2007 & entered

May 4, 2007).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -